Citation Nr: 0718728	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1954 to July 1958 and from September 1958 to 
December 1974.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Denver, Colorado 
which denied the veteran's claims for entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed a notice of disagreement in regards to the May 
2003 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claims and confirmed the RO's findings in a December 2004 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in January 2005.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Denver RO in September 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

In January 2007, the Board requested an opinion from a 
medical specialist.  
See 38 C.F.R. § 20.901 (2006).  The opinion has been provided 
and is associated with the veteran's VA claims folder.

Issues not on appeal

In a January 2006 rating decision, the RO granted service 
connection for hypertension, denied service connection for 
numbness of the left upper and lower extremities and denied 
an increased disability rating for service-connected 
diabetes.  To the Board's knowledge, the veteran has not 
disagreed with that decision; none of those issues are in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is as likely as not 
due to noise exposure in service.

2.  The veteran's tinnitus is as likely as not due to noise 
exposure in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
 38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
bilateral hearing loss and tinnitus claims in April 2003 and 
November 2004.  The letters appear to be adequate.  The Board 
need not, however, discuss in detail the sufficiency of the 
VCAA notice letters or VA's development of the claims in 
light of the fact that the Board is granting the claims.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.  Cf. 
38 C.F.R. § 20.1102 (2006).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated September 12, 
2006.  As discussed in detail below, the Board is granting 
the veteran's claims.  It is not the Board's responsibility 
to assign a disability rating or an effective date in the 
first instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends are a result of noise 
exposure in service.

In order for service connection to be granted, three elements 
must be present: 
(1) evidence of current disability; (2) evidence of in-
service incurrence of disease or injury; and (3) medical 
nexus evidence linking (1) and (2).  Cf. Hickson, supra. 

In this case, element (1) has been met, as there are numerous 
diagnoses of bilateral hearing loss and tinnitus of record.  
See, e.g., the April 2003 VA examination report. 

With respect to element (2), in-service disease or injury, 
the veteran has asserted that he suffered acoustic trauma 
from exposure to noise from airplane engines.  
The veteran's DD 214 form confirms that his MOS was aerospace 
control and warning systems technician, which indicates that 
he was likely to have been exposed to such noise in service.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).
For the purposes of this decision, the Board will assume that 
the veteran experienced hazardous noise exposure during 
service.  This is sufficient to satisfy Hickson element (2), 
in-service incurrence of injury.  

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that the veteran's bilateral 
hearing loss and tinnitus are related to acoustic trauma in 
service.

Of record is an opinion from private audiologist E.R.M. dated 
in March 2003 which states that "the audiologic profile of 
this patient is highly suggestive of prolonged noise 
exposure."  In contrast is an April 2003 opinion of the VA 
examiner, who stated "it is not at least as likely as not 
that the vet's hearing loss and tinnitus is [sic] due in part 
to his period in the service."  

In order to resolve the question of the relationship between 
the veteran's military service and his bilateral hearing loss 
and tinnitus, the Board sought a specialist medical  opinion. 
See 38 U.S.C.A. § 7109 (West 2002).  N.M., M.D., Chief of 
Otolaryngology at a VA medical center and Associate Professor 
of Otolaryngology at a medical school, reviewed the veteran's 
claims folder, including his service medical records and 
post-service noise exposure history.  According to Dr. N.M, 
the veteran's hearing loss and tinnitus were as likely as not 
due to his noise exposure in service.

After reviewing the medical evidence of record and 
particularly the expert medical opinion, the Board finds that 
the competent medical evidence of record is in equipoise as 
to the crucial medical question  as to whether the veteran's 
bilateral hearing loss and tinnitus are a result of acoustic 
trauma in service.  The Board will therefore apply the 
benefit of the doubt rule.  Accordingly, Hickson element (3), 
and thus all elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is warranted.  The benefits sought on appeal are 
granted.
 

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


